 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY SCHULLER HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00065
11
                                   Plaintiff,            STIPULATION AND ORDER REGARDING
12                                                       RESTITUTION
                            v.
13                                                       DATE: August 26, 2019
     EMANUEL MOIS,                                       TIME: 9:00 a.m.
14                                                       COURT: Hon. Kimberly J. Mueller
                                  Defendant.
15

16
            The United States of America, by and through its counsel of record, and defendant Emanuel
17
     Mois, by and through his counsel Alan Donato, hereby respectfully stipulate and request that the Court
18
     vacate the August 26, 2019 restitution hearing and order that the defendant pay restitution in the amount
19
     of $1,000.00, for the following reasons:
20
            1.      On February 11, 2019, defendant pleaded guilty to Receipt of Child Pornography, in
21
     violation of 18 U.S.C. § 2252(a)(2). ECF 24. Pursuant to the Plea Agreement, and 18 U.S.C. §§
22
     3663A(c)(1)(A)(ii) and 2259(a), the defendant agreed to pay restitution to victims affected by his
23
     offense. ECF 26.
24
            2.      On June 10, 2019, defendant appeared before this Court for judgment and sentencing.
25
     ECF 35. At this hearing, the Court indicated that it intended to order restitution, pursuant to 18 U.S.C.
26
     §§ 3663A and 2259 and as agreed in the Plea Agreement, but deferred determination of the amount of
27
     restitution to allow the parties additional time to gather information and meet and confer regarding the
28


      STIPULATION AND [PROPOSED] ORDER RE:                1
      RESTITUTION
 1 amount of restitution. ECF 35, 36.

 2             3.      The United States has consulted with counsel for Minor Victim 1. Additionally, the

 3 parties have met and conferred regarding the amount of restitution in this case. Pursuant to those

 4 discussions, the parties stipulate and agree that:

 5                     a)      Minor Victim 1 is a victim in this case, meaning s/he is an individual harmed as a

 6             result of the commission of the crime. 18 U.S.C. § 2259(c).

 7                     b)      Defendant Emanuel Mois shall liable for restitution in the amount of $1,000 to

 8             Minor Victim 1, an amount which comports with the defendant’s relative role in the causal

 9             process that underlies Minor Victim 1’s losses caused by the continuing trafficking of images, as

10             supported by a preponderance of evidence.

11             4.      Defendant agrees to make payment as follows:

12                     a)      Payment shall be made by cashier’s check payable to the Clerk of the Court for

13             the Eastern District of California.

14                     b)      Payment shall be made in monthly installments of $100, paid on the first day of

15             each calendar month, beginning on October 1, 2019. See 18 U.S.C. §§ 3664(f)(2) and 3572(d).

16                     c)      Pursuant to 18 U.S.C. §§ 3664(k) and 3572(d)(3), the defendant will notify the

17             court of any material change in the defendant’s economic circumstances that might affect the

18             defendant’s ability to pay.

19             5.      The United States will provide payment information for Minor Victim 1 to the Financial

20 & Budget Administrator for the United States District Court, Eastern District of California, so that

21 payment may be issued to Minor Victim 1.

22             6.      The parties agree that the defendant does not have the ability to pay interest, and that the

23 Court should waive interest on the restitution as a result.

24              IT IS SO STIPULATED.

25
     //
26
     //
27
     //
28


          STIPULATION AND [PROPOSED] ORDER RE:               2
          RESTITUTION
 1   Dated: August 21, 2019                 MCGREGOR W. SCOTT
                                            United States Attorney
 2

 3                                          /s/ AMY SCHULLER HITCHCOCK
                                            AMY SCHULLER HITCHCOCK
 4                                          Assistant United States Attorney
 5

 6
                                                /s/ ALAN DONATO
 7 Dated: August 21, 2019                       ALAN DONATO
                                                Attorney for Defendant EMANUEL MOIS
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER RE:   3
     RESTITUTION
 1
                                                     ORDER
 2

 3          The Court has reviewed the Stipulation of the parties for an order holding defendant Emanuel

 4 Mois liable for restitution in the amount of $1,000.00. Based on that stipulation and the defendant’s

 5 obligation to pay restitution pursuant to 18 U.S.C. §§ 3663A and 2259, the Court finds good cause to so

 6 order. Accordingly, the Court orders as follows:

 7          1.     The defendant shall pay restitution in the amount of $1,000.00.

 8          2.     Payment shall be made by cashier’s check payable to the Clerk of the Court for the

 9 Eastern District of California.

10          3.     Payment shall be made in monthly installments of $100, paid on the first day of each

11 calendar month, beginning on October 1, 2019.

12          4.     The defendant must notify the court of any material change in the defendant’s economic

13 circumstances that might affect the defendant’s ability to pay.

14          5.     The interest requirement is waived, as the defendant does not have the ability to pay

15 interest.

16          6.     The United States shall provide the Court with payment information for Minor Victim 1

17 so that restitution may be paid out to him/her.

18          7.     The hearing set for Monday, August 26, 2019, in this case is hereby vacated.

19                 SO ORDERED.

20 DATED: August 22, 2019.

21

22                                                      UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] ORDER RE:              4
      RESTITUTION
